Title: To James Madison from Albert Gallatin, 26 April 1804
From: Gallatin, Albert
To: Madison, James



Sir,
Treasury Department April 26th. 1804.
I have the honor to return Mr. Murray’s letters. That gentleman may be informed that suits have been instituted against some of Mr. Campbell’s Vessels, that the Register of one of them was detained at the Custom House, and that the Act of last Session, intituled “An Act to amend the Act intituled An Act concerning the registering and recording of Ships or Vessels,” a copy of which it might be advisable to enclose to him, effectually prevents the recurrence of an evil equally injurious to the real American Shipholders and to the neutral character of our Flag. Mr. Murray is certainly entitled to the thanks of Government on account of his conduct on this occasion; and it is in a great measure owing to his repeated representations that the subject was seriously taken up, and an efficient remedy provided. I have the honor to be, with the highest respect, Sir, Your obed: Servt.
Albert Gallatin
